DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on July 30, 2021, for Application, title: “Credit Guarantee-Based Service Processing”.

Status of the Claims
By the 07/30/2021 Response, claims 1, 8, and 15 have been amended, claims 3, 10, and 17 have been cancelled, and no new claim has been added.  Accordingly, claims 1-2, 4-9, 11-16, and 18-24 remain pending in the application and have been examined.

Priority
This application is a CON of PCT/CN2019/079191 filed on 03/22/2019 and claims the foreign priority of Application CHINA 201810650694.1 filed on 06/22/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 11/02/2020.
For the purpose of examination, the 06/22/2018 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The 
Step 1:
Claims 1-2, 4-9, 11-16, and 18-24 recite a method implemented on a computer system along with the computer program for authorizing a service based on aggregated credit ratings of multiple users as recited in the preamble of the independent claims 1, 8, and 15.  Thus, the claims recite a method, computer system, and computer program which fall within the four statutory categories of invention (Step 1-Yes).
Step 2, Prong 1:
Claim 1 recites a  computer-implemented method for authorizing a service based on aggregated credit ratings of multiple users, the method comprising:
determining, by one or more processing devices, that a credit rating of a first user does not satisfy a permission condition of the service, wherein the permission condition comprises that the credit rating of the first user is greater than or equal to a specified threshold; 
generating, by the one or more processing devices, an assistance request shareable with at least a second user, the assistance request comprising a request for the second user to authorize use of a credit rating of the second user to endorse the first user, wherein the second user has a relationship with the first user on an electronic social platform, wherein generating the assistance request comprises:
generating the assistance request in a digital token form, wherein the assistance request in the digital token form is configured to be shared by the second user in one or more electronic social platforms, and 
wherein the assistance request in the digital token form is configured to be used by the second user, in an operation platform distinct from the one or more electronic social platforms, to authorize the use of the credit rating of the second user to endorse the first user;
providing, by the one or more processing devices, the assistance request in the digital token form to the first user;
determining, by the one or more processing devices, a relationship weight between the first user and the second user, wherein the relationship weight is determined based on interactions between the first user and the second user on the electronic social platform;
presenting, on a display device by the one or more processing devices, assistance progress information representing a relative status of the credit rating with respect to a goal; 
receiving, by the one or more processing devices, information indicating the second user’s authorization for use of the credit rating of the second user to endorse the first user; 
determining, by the one or more processing devices, an update to the relative status, the updated relative status being determined based on respective credit ratings of the first user and the second user and based on the relationship weight;
determining, by the one or more processing devices, based on the updated relative status, that the permission condition is satisfied; and
responsive to determining that the permission is satisfies, permitting, by the one or more processing devices, the first user to use the service.

The claim recites a computer-implemented method for determining that when a credit rating of a first user does not satisfy a permission condition of the service, generating an assistance request in a digital token form in an operation platform distinct from the electronic social platforms shareable with a second user, providing the form to the first user, determining a relationship weight between the first use and the second user based on interactions on the electronic social platform, presenting assistance progress information representing a relative status with respect to a goal, receiving information indicating the second user’s authorization to endorse the first user, determining an update to the relative status which is based on respective credit ratings of the first user and the second user and based on the relationship weight, determining that the permission condition is satisfied, permitting the first user to use the service if the determined condition is satisfied.  These claim limitations describe the abstract idea of authorizing a service to a user based on aggregated credit ratings of multiple other users, which correspond to “Certain Methods of Organizing Human Activity”, such as a mitigating risk) and commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The mere nominal recitation of computer components (such as processing devices, computers, assistance request digital token form, electronic social platform, operation platform, and computer memory devices along with programmed instructions) do not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea for authorizing a service to a user based on aggregated credit ratings of multiple other users in a social network without significantly more.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2, Prong 2:
The claims include the additional computing elements, such as processing devices, computers, assistance request digital token form, electronic social platform, operation platform, and computer memory devices along with programmed instructions (see claims 8-9, 11-16, and 18-24).  The additional computing elements are all recited at a high level of generality and in doing so provide conventional computer functions that do not meaningfully limits to practicing the abstract idea (see Applicant’s Application Publication, paragraphs 36, 50, 89, 95-96, 99 101-107 and Figures 5-6).  
Applicant’s Publication, paragraphs 89 and 95-96 describe that the processing devices, computers, and computer memory devices are the non-volatile computer storage medium implementation.  Paragraph 99 describes that “The system, device, module, or unit illustrated in the previous implementations can be implemented by using a computer chip or an entity, or can be implemented by using a product having a certain 
The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions such as determining, generating, providing, determining, presenting, receiving, determining, determining, and permitting.  Thus, the claim does not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on (Step 2A Prong 2-No).
Step 2B:
 As noted in above, the claim as a whole merely describes how to generally “apply” the concept for authorizing a service to a user based on aggregated credit ratings of multiple other users in a social network without significantly more by determining a credit rating of a first user, generating an assistance request shareable with a second user, providing the request in the digital token form, determining a relationship weight, presenting assistance progress information, receiving endorsement information, determining an update to the relative status, determining the permission condition is satisfied, and permitting the first user to use the service.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims, (claims 2 – more details about the service, claim 4 - more details about the assistance request, number of users, and permission condition, claim 5 – more details about the credit ratings of the users, threshold, and updated relative status of the first user, claim 6 – more details more details about the difference between updated relative status and a status of the first user, claim 7 – more details about displaying progress information, claim 22 – more details about the update to the relative status is proportional to the relationship weight, claim 23 – more details about the relative status update is based on common points of personal information, and claims 24 – presenting updated assistance progress information), do no more than providing additional instructions and administrative requirements for the functional steps already (Step 2B-No).
Claims 8-9 and 11-14 recite a computer program and Claims 15-16 and 18-21 recite a computer system with the similar elements and limitations for implementing the method claims 1-2, 4-7, and 22-24.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, these claims are also rejected under the rationale provided in claims 1-2, 4-7, and 22-24.
The focus of the claims is on the method of authorizing a service to a first user based on aggregated credit ratings of multiple other users in an electronic social network using the assistance request digital token form and the availability of the number of documented interactions on the electronic social network to determine the relationship weight, the updated relative status in order to adjust the credit rating until the first user is permitted to use the service.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.
Further, as described in paragraphs 3-7 of the Applicant’s Publication, Applicant’s claimed invention is basically “a business solution” to “a business problem”.
[0003] The popularization of smartphones brings convenience to people's lives. By using various applications on the smartphones, various services including product renting services can be correspondingly performed.
[0004] At present, needs for product renting are increasing. On the one hand, products that are less frequently used and used only for a short time, such as wedding clothes, travel equipment, and maternal and infant products, do not need to be purchased and can be rented for a period of time. On the other hand, many high-tech products, such as drones and new mobile phones, can be rented at relatively low costs without having to be purchased.
[0005] The biggest obstacle to the user using the renting service is the deposit. For example, assume that the price of a drone is RMB 10,000, and if the deposit is also RMB 10,000, the costs are too high for many users. However, the deposit is different from the rental fee. If the user returns the product on time, the deposit will be returned to the user. Therefore, if a user is sure to return the product on time, the deposit can be exempted in advance to reduce renting costs of the user.
[0006] Determining whether a user can return the product on time is essentially evaluating the user's credit rating (such as a credit score and a credit rank). Based on evaluation results, a deposit exemption scheme can be formulated. For example, deposits of different amounts are exempted based on different credit ratings.
[0007] However, due to lack of credit evaluation records and other reasons, the credit ratings of many users fail to meet deposit exemption criteria. As such, the users cannot use the deposit-free renting services temporarily and need to accumulate their credit ratings continuously.



Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are focused on the newly added amendments arguing that the amendments integrate any abstract idea into a practical application (see Remarks, pages 10-11).
Response:
The Examiner respectfully disagrees.  The newly added amendments are the details for the assistance request, which is generated in a digital token form and can be used by the users in an operation platform.  Paragraph 36 of Applicant’s Publication describes the assistance request itself can be in various forms, such as an instant message, a task, or a token to be shared by a third party and nothing else.  Other paragraphs describe how the assistance request is used by the first user to receive credit and nothing about how it is generated technically or how it is different from others.  Therefore, it appears that the assistance request is no more than an electronic communication and is not the focus of the claimed invention.  Furthermore, paragraph 50 describes that the social platform to be a third-party social platform (such as a micro blog or a forum), and the operation platform to be the operation portal.  
In conclusion, the Examiner has considered these additional elements both individually and in combination and concluded that they do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract MAINTAINED.

Conclusion
Claims 1-2, 4-9, 11-16, and 18-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697